Case 1:19-cr-00435-CMA Document 16 Filed 12/09/19 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00435-CMA

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. YAGUANG QI,
   a/k/a “James Qi,”

       Defendant.


     MOTION FOR WAIVER OF PRESENTENCE INVESTIGATION REPORT AND
     REQUEST FOR IMMEDIATE SENTENCING AT CHANGE OF PLEA HEARING


       The United States of America respectfully requests that the Court waive the

Presentence Investigation Report requirement of Federal Rule of Criminal Procedure

32(c) and set the defendant’s Sentencing Hearing for the same date as his Change of

Plea Hearing. In support of this motion, the government states as follows.

       1.      Undersigned counsel has conferred with defense counsel, Mr. Lawrence

Hill, who agrees with the requested relief and joins this motion.

       2.      The parties have agreed to the terms of the attached Plea Agreement,

which they will submit for the Court’s approval at the Change of Plea Hearing. See

Exhibit 1. As stated therein, the defendant is a foreign national and citizen of the

People’s Republic of China. In October 2019, the defendant travelled to the United


                                             1
Case 1:19-cr-00435-CMA Document 16 Filed 12/09/19 USDC Colorado Page 2 of 4




States to participate in a trade exhibition for his employer, a Chinese chemical

company, where law enforcement arrested the defendant on the warrant issued in this

case. The United States District Court for the District of Nevada ordered the defendant

detained based on the court’s conclusion that the defendant was a flight risk. The

defendant has remained in custody since his arrest.

       3.     The Presentence Investigation Report requirement set forth in Federal

Rule of Criminal Procedure 32 may be waived where the Court “finds that the

information in the record enables it to meaningfully exercise its sentencing authority

under 18 U.S.C. §3553, and the court explains its finding on the record.” Fed. R. Crim.

P. 32 (c)(1)(A)(ii). That is the case here. The circumstances of the offense, including

all relevant conduct, are stated in detail in the stipulated facts of the Plea Agreement.

The Plea Agreement summarizes the discovery in this case, which is fairly discrete.

Additionally, the government will file a motion in support of its sentencing

recommendation, which will provide additional information regarding the defendant’s

circumstances. Finally, because the defendant is a Chinese national who has only

infrequently visited the United States, there is very little investigation the Probation

Department can undertake—the defendant’s job, history, friends, family, and

connections are all in China.

       4.     For these reasons, the parties respectfully request that the Court waive

the Presentence Investigation Report requirement of Federal Rule of Criminal




                                              2
Case 1:19-cr-00435-CMA Document 16 Filed 12/09/19 USDC Colorado Page 3 of 4




Procedure 32 and set the defendant’s Sentencing Hearing to occur immediately

following his Change of Plea Hearing.



      Respectfully submitted this 9th day of December, 2019.


                                              Jason R. Dunn
                                              United States Attorney

                                         By: /s/ Anna K. Edgar
                                             Anna K. Edgar
                                             Assistant United States Attorney
                                             1801 California Street, Suite 1600
                                             Denver, Colorado 80202
                                             Telephone: 303-454-0200
                                             Facsimile: 303-454-0402
                                             E-mail: Anna.Edgar@usdoj.gov
                                             Attorney for the United States




                                          3
Case 1:19-cr-00435-CMA Document 16 Filed 12/09/19 USDC Colorado Page 4 of 4




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 9th day of December, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to all counsel of record.


                                                  By: /s/ Kayla Keiter
                                                     Kayla Keiter
                                                     Legal Assistant
                                                     U.S. Attorney’s Office




                                              4
